                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARLSON PRODUCE, LLC,                             Case No. 18-cv-07195-VKD
                                                         Plaintiff,
                                   8
                                                                                           ORDER STAYING ACTION FOR 30
                                                    v.                                     DAYS
                                   9

                                  10     ROCK CLAPPER, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           At the March 10, 2020 further case management conference, defendant Rock Clapper

                                  14   appeared pro se and represented that he was in the process of obtaining new counsel for both

                                  15   himself and defendant ScanX, Inc. Dkt. No. 78. Mr. Clapper stated that he hoped to obtain new

                                  16   counsel within the next 30 days. The Court hereby stays the action through April 9, 2020 to

                                  17   permit Mr. Clapper and ScanX one more opportunity to obtain counsel. Mr. Clapper is reminded

                                  18   that because ScanX is a corporation, it cannot defend itself without licensed counsel, and Mr.

                                  19   Clapper may not represent ScanX, although he may represent himself. Civ. L.R. 3-9(b); Bright

                                  20   Smart Corp. v. Google, Inc., No. 5:15-cv03962-BLF, 2016 WL 1070667, at *2 (N.D. Cal. Mar.

                                  21   18, 2016).

                                  22           Mr. Clapper must file a notice no later than April 10, 2020 advising of the Court of the

                                  23   results of his efforts to obtain counsel.

                                  24           The Court encourages Mr. Clapper to seek out the assistance of the Federal Pro Se

                                  25   Program, which offers free legal information for pro se litigants. While the Program does not

                                  26   provide legal representation, a licensed attorney may assist Mr. Clapper in obtaining access to the

                                  27   Court’s docket through PACER, among other things. The Program’s phone number is (408) 297-

                                  28   1480. More information on the Program is available on the Court’s website at
                                   1   https://cand.uscourts.gov/helpcentersj.

                                   2           Mr. Clapper may also wish to consult a manual the Court has adopted to assist pro se

                                   3   litigants in presenting their cases. An online version of the manual, as well as other free

                                   4   information for pro se litigants, is available on the Court’s website at https://cand.uscourts.gov/

                                   5   pro-se-litigants/.

                                   6           IT IS SO ORDERED.

                                   7   Dated: March 10, 2020

                                   8

                                   9
                                                                                                     VIRGINIA K. DEMARCHI
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
